Citation Nr: 1716919	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-41 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and social anxiety disorder.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty from November 1996 to October 1999, including a tour in Bosnia from February 1999 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus Maine, but issued by the RO in New York, New York.  Jurisdiction later came under the RO in Buffalo, New York.  The Veteran is a current Indiana resident and the Board notes that the Veteran has requested that any further action in this matter be undertaken by Regional Office of Indianapolis, Indiana.

Although the Veteran requested a hearing in his October 2009 VA Form 9 appeal, he withdrew that request in November 2015.  38 C.F.R. § 20.702(e).

The Board finds that the claims of entitlement to service connection for a back disability and entitlement to service connection for a right leg disability, to include as secondary to the back disability, have been granted by the RO and are therefore no longer at issue before the Board. 

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and social anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


FINDINGS OF FACT

1. Competent and credible evidence has been submitted to show an in-service stressor.

2.  The Veteran is not shown to have a diagnosis of PTSD in accordance with either the DSM-IV or DSM-V criteria.

3.  The most probative evidence indicates that the Veteran's currently diagnosed psychiatric disability is not related to service. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and social anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners[.]" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the claim

The Veteran contends that his acquired psychiatric disorder, to include PTSD and social anxiety disorder, is related to his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.          § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition to the general rules of service connection noted above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(3).

The Board notes that the claims file includes VA treatment records and VA examinations in which medical professionals considered the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2016).  The Veteran has been evaluated under the DSM-IV as well as the DSM-V criteria, and thus the Board shall consider his appeal in light of both the DSM-IV and the DSM-V criteria.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (cert. denied, 523 U.S. 1046 (1998)); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD that is related to experiences he had while serving in Bosnia.  Specifically, the Veteran stated at various times throughout the record that during his deployment, he witnessed drive-by shootings, an aerial attack between Bosnian and American forces, riots, mine explosions, the smell of dead bodies, sniper alerts, the uncovering of mass graves, and three soldiers being taken hostage.  As noted above, the Board has expanded the Veteran's claim to an acquired psychiatric disorder, to include PTSD and social anxiety disorder.  Clemons, 23 Vet. App. 1.

At the outset, the Board notes that in July 2009, the Joint Service Record Research Center (JSRRC) confirmed that the Veteran's service was consistent with the places, types, and circumstances of hostile military activity.  Additionally, two VA medical examiners acknowledged that the Veteran experienced such stressors.  As such, the Board concedes that the Veteran has established sufficient in-service stressors under both DSM-IV and DSM-V.  See 38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are negative for complaints, diagnosis, or treatment of any mental health problems or psychiatric disorders.  

The Veteran was first treated for a psychiatric disorder in 2000, soon after he left service.  Intermittently throughout much of the next decade, the Veteran was treated for PTSD-related symptoms in VA and private medical facilities in New York.  The Board acknowledges that the Veteran received positive PTSD screens in 2006 and 2007.  However, neither of these screens considered the Veteran's stressors in formulating a diagnosis.  Rather, the screens, while probative, appear to be questionaires based solely off the Veteran's reporting of his own symptoms.

The Veteran was afforded VA psychiatric examinations in November 2010 and February 2017.  In November 2010, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Rather, the examiner diagnosed the Veteran with cannabis abuse and mood disorder, not otherwise specified.  The examiner noted that it would be "impossible, without resorting to mere speculation, to attribute the Veteran's reported symptoms to his military service or a fear of hostile military or terrorist activity during his deployment to Bosnia."  The examiner further found that the Veteran's impulsive anger and rage likely pre-dated his military service, and, according to the examiner, it is these character traits that more likely than not caused most of his employment difficulties.

In the Veteran's February 2017 VA examination, the examiner again determined that the Veteran had no current diagnosis of PTSD, noting that the Veteran reported only minimal symptoms of PTSD (not severe enough to interfere with occupational or social functioning) and overall does not meet the DSM-V criteria for a diagnosis of PTSD.  The examiner further noted the Veteran directly experienced traumatic events while in Bosnia, and that those in-service stressors are sufficient to satisfy Criterion A under DSM-V and are directly related to the Veteran's fear of hostile military or terrorist activity.  While the examiner found that the Veteran did not have PTSD, the examiner did diagnose the Veteran with social anxiety disorder.  Specifically, the examiner noted the social context of the Veteran's reported anxiety, including, domestic assault, financial constraints, holding over 20 jobs since he left the service, juvenile arrests, sexually transmitted diseases, and divorce.  Ultimately, the examiner found that the Veteran's social anxiety is less likely than not attributable not to the Veteran's in-service stressors, but rather, is a product of his post-service social hardships.

The two most complete examinations on record have both concluded that the Veteran does not have PTSD.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

Additionally, the November 2010 and February 2017 VA examiners found that the Veteran's in-service stressors are not related to his respective diagnosed acquired psychiatric disabilities and there is no evidence of in-service incurrence of a psychiatric condition.  The Veteran's diagnosed acquired psychiatric disorders to include social anxiety disorder and mood disorder were not determined to be related to or caused by the Veteran's active duty service.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The November 2010 and February 2017 VA examination opinions reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds these VA examinations to be the most probative evidence of record.  

For these reasons the preponderance of the evidence is against a finding that the Veteran has PTSD or any other psychiatric disability that is related to or caused by service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and social anxiety disorder, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


